               Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



ATHENAHEALTH, INC.,                                       Civil Action No.

                   Plaintiff,

v.                                                        JURY TRIAL DEMANDED

VETERANS MEMORIAL HOSPITAL,

                   Defendant.


                         COMPLAINT FOR DECLARATORY JUDGMENT

          1.       This is a declaratory judgment action regarding the validity and enforceability of

contractual provisions in a contract between Plaintiff athenahealth, Inc. (“Athena”) and

Defendant Veterans Memorial Hospital (“Veterans”). Veterans is an Iowa hospital that

contracted to use Athena’s cloud-based electronic health records and revenue cycle management

services. The parties’ contract allocated risk between them by explicitly limiting the types and

amount of damages that Veterans could recover from Athena.

          2.       Specifically, the contract precludes Veterans from recovering consequential,

incidental, or special damages, and from recovering lost profits. It also specifically limits

Athena’s liability to the total amount that Athena was paid by Veterans during the preceding

twelve months. The contract provides that it is governed by Massachusetts law, and it includes a

forum selection clause designating Massachusetts as the exclusive forum for any proceeding

arising out of, or in connection with, the contract.

          3.       Athena brings this action for declaratory relief for the purpose of establishing that

Massachusetts is the exclusive forum for any dispute relating to the parties’ contractual



                                                     1
1084945
               Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 2 of 12



relationship, and that Massachusetts law governs the parties’ contract. Athena also brings this

action to establish that the contractual limitations on liability in the parties’ contract are valid and

enforceable.

                                                PARTIES

          4.       Plaintiff Athena is incorporated under the laws of the State of Delaware, with its

principal place of business located at 311 Arsenal Street, Watertown, Massachusetts, 02472.

          5.       Defendant Veterans is an Iowa municipal hospital organized under the laws of the

State of Iowa, with its principal place of business located at 40 First Street SE, Waukon, Iowa,

52172.

                                            JURISDICTION

          6.       This court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 because the parties are citizens of different states and the amount in controversy

exceeds $75,000 exclusive of interest and costs.

          7.       Athena is a citizen of the State of Delaware and the Commonwealth of

Massachusetts. Veterans is a citizen of the State of Iowa.

          8.       Veterans has demanded that Athena pay $4 million in damages whereas Athena is

seeking declaratory relief to establish, among other things, that any damages are limited by

contract to less than $53,117.58. Accordingly, the amount in controversy, exclusive of interest

and costs, exceeds $75,000.

          9.       Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims occurred in this district, and also because

the parties’ contract contains a forum selection clause naming this Court as the exclusive venue




                                                     2
1084945
            Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 3 of 12



for any federal court proceeding between the parties arising out of, or in connection with, the

parties’ contract.

          10.   Veterans is subject to the personal jurisdiction of this Court because it explicitly

consented and agreed to be subject to this Court’s personal jurisdiction under the parties’

contract.

                                   FACTUAL BACKGROUND

                               Athena’s Relationship with Veterans

          11.   Athena is an innovative healthcare information technology company that works

with hospitals and ambulatory clients to offer network-based medical record, revenue cycle,

patient engagement, care coordination, and population health services.

          12.   In January 2015, Athena acquired a company called RazorInsights LLC

(“Razor”).

          13.   At the time Athena acquired Razor, Razor had existing contracts with a number of

hospitals – including Veterans – to provide cloud based electronic health records (“EHR”)

services.

          14.   Prior to contracting with Athena, Veterans used Razor for managing its EHR and

a company called Healthland, Inc. (“Healthland”) for medical billing.

          15.   In December 2015, Athena representatives met with Veterans in Iowa to discuss

transitioning Veterans to Athena’s platform from Razor’s platform.

          16.   Veterans agreed during its initial meetings with Athena to engage Athena to

provide both EHR management through the “athenaClinicals” service and medical billing

through the “athenaCollector” service. Both athenaClinicals and athenaCollector are provided

through Athena’s cloud-based “athenaNet” application.



                                                  3
1084945
            Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 4 of 12



          17.   Veterans planned to transition to athenaClinicals as soon as possible after

agreeing to transition to the Athena platform, but Athena agreed that Veterans could transition its

billing functions to athenaCollector at a later date. Athena consistently told Veterans, however,

that it would be required to transition to athenaCollector by the end of 2016 or first quarter of

2017.

                                 The Master Services Agreement

          18.   Almost immediately after their December 2015 meeting, Veterans and Athena

entered into the contract at issue, the Master Services Agreement (the “MSA” or “Agreement”),

on December 22, 2015. A true and correct copy of the MSA is attached as Exhibit A.

          19.   The MSA consists not only of Athena’s standard terms, but also a customized

amendment drafted specifically for hospital clients like Veterans that were transitioning to

Athena from contracts with Razor. The amendment both adds terms to the MSA language and

deletes other provisions. Exhibit A (amendment to MSA).

          20.   The MSA incorporates by reference a Service Proposal setting forth the fees

payable by Veterans for use of athenaNet services. Exhibit A § 1. A true and correct copy of the

Service Proposal is attached as Exhibit B.

          21.   The MSA also incorporates by reference the Service Description, which is the

then-current version of a document periodically updated by Athena containing a description of

athenaNet services. Exhibit A § 1. A true and correct copy of the Service Description in effect

at the time Veterans executed the MSA is attached as Exhibit C.

          22.   Together the MSA (as amended), the Service Proposal, and the Service

Description constitute the entire contract between Athena and Veterans relating to the provision

of athenaNet services.



                                                 4
1084945
            Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 5 of 12



          23.   The MSA contains an explicit integration clause stating: “This Agreement

constitutes the entire agreement between the Parties relating to athenaNet Services and

supersedes all prior agreements, understandings, and representations relating to athenaNet

Services. No change in this Agreement will be effective or binding unless signed by Client and a

duly authorized officer of Athena.” Exhibit A § 14.

          24.   The MSA defines “athenaNet Services” to mean all services provided by Athena

to Veterans under the Agreement. The term athenaNet Services includes both the

athenaClinicals service and the athenaCollector service.

          25.   At the time of contracting, Veterans was a sophisticated party with more than $16

million in annual revenue, and experience entering into software contracts with other vendors,

including Razor and Healthland.

          26.   Veterans had the opportunity to negotiate the MSA and enjoyed equal bargaining

power with Athena.

          27.   The MSA was signed by Veterans’ Chief Executive Officer, Michael Myers. Mr.

Myers has been CEO of Veterans for more than 20 years, and at the time the MSA was executed

he was Chair of the Board of Trustees of the Iowa Hospital Association.

          28.   The MSA contains a choice of law provision stating: “This Agreement will be

governed by the laws of the Commonwealth of Massachusetts applicable to agreements made

and to be performed wholly within Massachusetts, without regard to its conflicts of laws

principles.” Exhibit A § 12.

          29.   The MSA also contains a forum selection clause stating: “The Federal District

Court for the District of Massachusetts or the business litigation section of the state superior

court of Massachusetts will be the exclusive venue for any court proceeding between the Parties



                                                  5
1084945
             Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 6 of 12



arising out of, or in connection with, this Agreement. The parties hereby submit to and consent

irrevocably to the jurisdiction of such courts for these purposes.” Id.

          30.      The MSA allocates risk between the parties through several explicit limitations on

liability.

          31.      Section 8 of the MSA – titled “Warranties and Limitations” – contains

conspicuous provisions expressly limiting Athena’s liability and limiting the damages Veterans’

can recover against Athena, including the following:

                   a.      Section 8(b) states: “Except as expressly provided herein, Athena

                undertakes no obligation to provide error-free or fault-free items or services, and

                athenaNet Services are provided ‘as is’ with all faults and defects.” Exhibit A § 8(b).

                   b.      Section 8(b) also expressly disclaims any warranties or representations,

                stating in conspicuous, capitalized font: “EXCEPT AS EXPRESSLY PROVIDED

                HEREIN, ATHENA DISCLAIMS ALL REPRESENTATIONS AND

                WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED (EITHER

                IN FACT OR BY OPERATION OF LAW), WITH RESPECT TO ANY SERVICE

                OR ITEM PROVIDED HEREUNDER.” Exhibit A § 8(b).

                   c.      Section 8(c) creates a one-year limitation period for any claims against

                Athena: “No claim against Athena for any kind under any circumstances will be filed

                more than one year after Client knows of, or in the exercise of reasonable care could

                know of, such claim or an act or omission of Athena that would give rise to such

                claim.” Exhibit A § 8(c).

                   d.      The potential damages that Veterans can seek from Athena are expressly

                capped by Section 8(e) of the MSA, which states: “Athena’s cumulative, aggregate



                                                     6
1084945
            Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 7 of 12



                liability in connection with or arising in any way or in any degree from this

                Agreement, from athenaNet Services, or otherwise from the acts or omissions of

                Athena under any and all legal theories will not exceed the lesser of (i) $500,000 or

                (ii) the total amount paid by Client to Athena in the 12 months before such claim

                arose.” Exhibit A § 8(e).

                   e.      Additional limitations on damages are highlighted in Section 8(e) of the

                MSA in conspicuous, capitalized font: “ATHENA WILL NOT BE LIABLE UNDER

                ANY LEGAL THEORY FOR INDIRECT, EXEMPLARY, PUNITIVE, SPECIAL,

                INCIDENTAL, OR CONSEQUENTIAL DAMAGES OR LOSSES; LOST

                PROFITS FOR BUSINESS OPPORTUNITIES; OR THE COST OF

                PROCUREMENT OF SUBSTITUTE ITEMS OR SERVICES.” Exhibit A § 8(e).

                   f.      Section 8(e) further provides that Veterans “hereby acknowledges that the

                remedies set forth above are reasonable and will not fail of their essential purpose.”

                Exhibit A § 8(e).

          32.      The above referenced Sections 8(b), (c), and (e) of the MSA are referred to

collectively hereinafter as the “Contractual Limitations.”

                                Veterans’ Brief Use of Athena’s Services
          33.      Veterans began using (or “went live” on) the athenaCollector service on March 7,

2017.

          34.      After just a few months using athenaCollector, Veterans terminated its contract

with Athena on August 24, 2017, and returned to its prior billing vendor.

          35.      In his letter terminating the contract, Veterans’ CEO Mr. Myers praised

athenaClinicals, stating “I believe your clinical package has many benefits to using it.” And

although Mr. Myers expressed dissatisfaction with athenaCollector, he commended the efforts of

                                                      7
1084945
            Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 8 of 12



Athena’s employees in attempting to assist Veterans with its implementation: “I greatly

appreciate the efforts of your entire team in working with us. You have some outstanding

individuals associated with the organization. It has been a pleasure interacting with you and with

them.”

          36.     For the entirety of the period covered by the parties’ Agreement, Veterans paid

Athena a total of $53,117.58.

                Veterans Demands Millions from Athena and Files a Lawsuit in Iowa

          37.     On July 5, 2018, nearly a year after Veterans amicably terminated its contract

with Athena, Athena received a demand letter from Veterans’ counsel accusing Athena of

“[b]reaches of obligations owed to Veterans.” The letter demanded $4 million from Athena for

damages Veterans claims to have incurred from using athenaCollector for five months, and

demanded that payment be made within eight days.

          38.     When Athena did not comply with that demand, Veterans filed a lawsuit in Iowa

state court asserting claims for breach of contract and various business torts.

          39.     That lawsuit was voluntarily dismissed without prejudice to allow the parties to

attempt mediation, as pre-suit mediation is required by the MSA. Exhibit A § 11.

          40.     Although a mediation has occurred, the dispute remains unresolved.

          41.     Athena anticipates that Veterans will re-file a complaint alleging breach of

contract and various torts. Athena also anticipates that Veterans will again initiate litigation in

Iowa state court – in direct violation of the MSA’s forum selection clause – in an effort to gain a

procedural advantage.




                                                   8
1084945
            Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 9 of 12



                                         COUNT I
          (Declaratory Judgment Regarding Choice of Law and Forum Selection Clause)

          42.    Plaintiff re-alleges and incorporates paragraphs 1 through 41 of this Complaint as

if fully set forth herein.

          43.    There exists between the parties to this action an actual justiciable controversy

concerning the matters alleged in the Complaint.

          44.    The Agreement contains a choice of law clause providing that the Agreement is

governed by Massachusetts law, and a forum selection clause providing that Massachusetts

courts shall be the exclusive forum for any court proceeding arising out of, or in connection with,

the Agreement.

          45.    Despite the forum selection clause, Veterans previously filed a lawsuit in Iowa

state court asserting claims for breach of contract and various torts. That lawsuit was dismissed

voluntarily without prejudice.

          46.    Athena anticipates that Veterans will once again initiate litigation in Iowa in

violation of the forum selection clause. Athena also anticipates that Veterans will assert that

Iowa law rather than Massachusetts law applies to some or all of is claims.

          47.    Athena seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 that the choice

of law provision in the Agreement is valid and enforceable, and that the Agreement is governed

by Massachusetts law.

          48.    Athena further seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 that the

forum selection clause in the Agreement is valid and enforceable, and that all claims arising out

of, or in connection with, the Agreement are subject to the exclusive jurisdiction of the Federal

District Court for the District of Massachusetts or the Business Litigation Session of the

Massachusetts Superior Court.


                                                   9
1084945
           Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 10 of 12



                                        COUNT II
                  (Declaratory Judgment Regarding Contractual Limitations)

          49.   Plaintiff re-alleges and incorporates paragraphs 1 through 48 of this Complaint as

if fully set forth herein.

          50.   There exists between the parties to this action an actual justiciable controversy

concerning the matters alleged in the Complaint.

          51.   The Contractual Limitations in the parties’ Agreement limit the claims that

Veterans can assert against Athena and the damages that Veterans can recover.

          52.   Despite the Contractual Limitations, Veterans has demanded that Athena pay $4

million in purported damages in connection with the services Athena provided pursuant to the

parties’ Agreement.

          53.   Athena seeks a declaratory judgment pursuant to 28 U.SC. § 2201 that the

Contractual Limitations are valid and enforceable.

          54.   Athena further seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 that the

Contractual Limitations are applicable to all claims by Veterans against Athena relating to the

parties’ relationship and/or the provision of athenaNet services.

          55.   Athena further seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 that,

pursuant to the Contractual Limitations, Athena is not liable for any indirect, exemplary,

punitive, special, incidental, or consequential damages, nor is Athena liable for any lost profits or

business opportunities, nor the cost of procurement of substitute items or services.

          56.   Athena further seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 that,

pursuant to the Contractual limitations, Athena’s liability is capped at the total amount paid to

Athena by Veterans in the twelve months before Veterans’ claims arose, and that in no event can




                                                 10
1084945
           Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 11 of 12



Athena be liable for more than the $53,117.58 that Veterans paid over the entirety of the parties’

relationship under the Agreement.

          57.    Athena further seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 that the

integration clause contained in Section 14 of the Agreement is valid and enforceable.

                                       RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

a.        Enter judgment in Plaintiff’s favor on all counts;

b.        Declare that the choice of law provision in Section 12 of the Agreement is valid and
          enforceable, and that Massachusetts law governs the Agreement;

c.        Declare that the forum selection clause in Section 12 of the Agreement is valid and
          enforceable, and that all claims arising out of, or in connection with, the Agreement are
          subject to the exclusive jurisdiction of the Federal District Court for the District of
          Massachusetts or the Business Litigation Session of the Massachusetts Superior Court;

d.        Declare that the Contractual Limitations in Section 8 of the Agreement are valid and
          enforceable;

e.        Declare that the Contractual Limitations in Section 8 of the Agreement are applicable to
          all claims by Veterans against Athena relating to the parties’ relationship and/or the
          provision of athenaNet services;

f.        Declare that, under the Contractual Limitations in Section 8 of the Agreement, Athena is
          not liable for any indirect, exemplary, punitive, special, incidental, or consequential
          damages, nor is Athena liable for any lost profits or business opportunities, nor the cost
          of procurement of substitute items or services;

g.        Declare that, under the Contractual Limitations in Section 8 of the Agreement, Athena’s
          liability for claims by Veterans is capped at the total amount paid to Athena by Veterans
          in the twelve months before Veterans’ claims arose, and that in no event can Athena be
          liable for more than the $53,117.58 that Veterans paid over the entirety of the parties’
          relationship under the Agreement;

h.        Declare that the integration clause contained in Section 14 of the Agreement is valid and
          enforceable;

i.        Award Athena its costs and attorneys’ fees; and

j.        Grant such further relief as the Court deems just and proper.



                                                   11
1084945
           Case 1:18-cv-12333-PBS Document 1 Filed 11/07/18 Page 12 of 12



                                            JURY DEMAND

          Plaintiff requests a trial by jury on all claims and issues so triable.



                                                      RESPECTFULLY SUBMITTED,

                                                      ATHENAHEALTH, INC.

                                                      By its Attorneys,


                                                      /s/ Ryan P. McManus
                                                      Ryan P. McManus, BBO #673219
                                                      HEMENWAY & BARNES LLP
                                                      75 State Street
                                                      Boston, MA 02109
                                                      (617) 227-7940
                                                      rmcmanus@hembar.com

Dated: November 7, 2018




                                                     12
1084945
